DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the limitations of each of the two second connecting boards has an inner side and an outer side which is opposite to the inner side; the two first connecting boards are located between the inner sides of the two second connecting boards; each of the two positioning members comprises a main body, and each of the main bodies is connected to the outer side of one of the two second connecting boards; when the positioning portions are in the locked position, each of the positioning portions is inserted through a through hole on one of the two second connecting boards and is inserted into the perforation on one of the two first connecting boards have not been found within the prior art. Moreover there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 12, the limitations of the second support comprises two second connecting boards and a beam; two ends of the beam are respectively connected to the two second connecting boards; the beam has the two abutting portions which are adapted to be abutted by the two abutting surfaces have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611